Case 5:16-cv-00184-HE Document 197-16 Filed 05/28/19 Page 1 of 4




                           EXHIBIT 16
                                                             !   "   #   $   %   &   '   %
Case 5:16-cv-00184-HE Document 197-16 Filed 05/28/19 Page 2 of 4




                                                             !   "   #   $   %   &   '   &
Case 5:16-cv-00184-HE Document 197-16 Filed 05/28/19 Page 3 of 4




                                                             !   "   #   $   %   &   '   (
Case 5:16-cv-00184-HE Document 197-16 Filed 05/28/19 Page 4 of 4




                                                             !   "   #   $   %   &   '   #
